DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to applicant’s after Non-final response dated 07/16/2021.
Status of Claims
Claims 1, 21 and 25 are currently amended.
Claims 2-19, 22-24, and 26-28 are originals.
Claim 20 is cancelled.
Claims 1-19 and 21-28 are pending.
Allowable Subject Matter
Claims 1-19 and 21-28 filed 07/16/2021 are allowed.

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
With respect to the 35 USC § 101, The present claims do not fall within any of the abstract ideas grouping under 35 USC § 101 Step 2A Prong One of the framework. The Examiner found the claims eligible under 35 USC § 101.
With respect to the 35 USC § 103 applicant’s arguments submitted 07/16/2021 on pages 9-10 found to be persuasive. None of the cited documents by the Examiner discloses or suggests 
In conclusion, the pending claims are allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Michael Goul, Arizona State University, “Predictive Analytics-Driven Campaign Management Support Systems”, 2015 48th Hawaii International Conference on System Sciences, 2015.
The publication focuses on predictive analytics-driven campaigns where analytics either support or are embedded real-time in the algorithms, decision rules, applications and scoring mechanisms that are relied upon to inform or carry out campaign decisions and/or actions.
2) Jobin Wilson, “RealWorld Applications of Machine Learning

The publication discloses relational database management system (RDBMS) based campaign management solution which allowed data scientists and marketers to use hand-written rules for service personalization and targeted promotions to a distributed Big Data Analytics platform, capable of performing large scale machine learning and data mining to deliver real time service personalization, predictive modelling and product optimization. The work involves a careful blend of technology, processes and best practices, which facilitate man-machine collaboration and continuous experimentation to derive measurable economic value from data.
3) Charles Armstrong, “Using Imagery of Property Improvements to Direct Marketing”, http://www.tdcommons.org/dpubs_series/958, 2017.
The publication is directed to using imagery of properties containing
property improvements to direct advertising for such improvements. In particular, in some implementations, the systems and methods of the present disclosure can include or otherwise leverage one or more machine-learned models to predict that a property has a property improvement based on imagery of the property.
4) Khoury et al. (US 20190026786 A1) directed to generating online content, facilitating its efficient distribution, the monitoring and evaluating of its effectiveness, including the scoring of such web content, the reporting of the same, as wells the assessment and maintenance of the online presence of web-based content providers, such as commercial entities, publishers, advertisers, market influencers, and other interested third parties.
5) KNAPP; Sean et al. (US 20090006937 A1) discloses, A system associates objects in a video with metadata; wherein the system contains an unlocking module for unlocking the video 
6) Doherty; Connor Francis et al. (US 20170024098 A1) discloses, generating an image file or media file of any other type (hereinafter a "short") containing multiple distinct or unique frames from a video ad and serving frames from the video ad to a user through a visual element rendered on a display of a computing device, the ad platform and visual element can cooperate to generate and serve video-like advertising content to the user, which may be more visually engaging than static visual advertising content. Similarly, by tying presentation of this subset of frames from the video ad to the position of the visual element within the window to emulate play, pause, seek forward, and seek backward functions as the user manually scrolls the visual element up and down within the window, the system can further increase the user's engagement with this visual content. For example, the ad platform and visual element can cooperate to generate and serve long-term branding communications in the form of interactive visual content to mobiles devices, such as smartphones, tablets, and smartwatches.
7) Lawbaugh; Paul Claudell (US 20180173713 A1) discloses, predicts an engagement score, a sentiment score, and a combined score for the initial version of the target content item 404. The predicted engagement score 412 is an average of the engagement scores of the news article, the Nebnet advertisement, and the blog post, which is 50. The predicted sentiment score 414 is an average of the sentiment scores of the news article, the Nebnet advertisement, and the blog post, which is 45. The predicted combined score 416 is an average of the predicted 
8) Coppin; Benjamin Kenneth et al. (US 20180018580 A1) discloses, determining, from the null engagement score and the first engagement score, a predicted impact on user engagement for the first user as a consequence of presenting the first content item in the first context; and determining, using the predicted impact, whether or not to present the first content item to the first user in the first context.
9) LI K et al. (US 20170351873 A1) discloses, Method for centralizing management of applications i.e. social media listening applications, that access data or content of e.g. published text file, published image file, published video file, published audio file, user device location data, day time data at which a post is occurred, social network connection number data and instant messaging service message or user metadata (all claimed), of social networks via API calls in clients e.g. local computers, smart phones and tablet computing devices.
10) Schmelzer; Richard et al. (US 20070050175 A1) discloses, the feed publishers 108 in this embodiment are web sites that make content (e.g., text, audio and/or video content) available via feeds, which may be XML, RSS, RDF, Atom, HTML, Word, PDF or any other type of feed that may be parsed. Each of the consumers 109 may be users coupled to the network 102 by any one of a variety of Internet enabled devices including desktop and laptop computers, personal digital assistants (PDAs) and cellular handsets. In the exemplary embodiment, the consumers 109 receive enhanced-content feeds from the feed enhancement server 104, but from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.


/AAE/
Examiner, Art Unit 3623                                                                                                                                                                                               
                                                                                                                                                                                             /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623